Title: To George Washington from Gautier de la Pecoutiere, 8 January 1794
From: Gautier de la Pecoutiere
To: Washington, George


          
            Au Grand General Waginton des etats unis du Continant de lamerique
            Baltimore [Md.] le 8 janvier 1794
          
          Le Citoyen Gautier de la pecoutiere habitant de la plainne du Cap français, lieutenant
            des volontaire Destain à savanna ayant Recue trois Blessures au dit siége, le General
            d’estain lui á envoyé le Ruban et laigle de la ⟨s⟩o⟨c⟩iation de ⟨sinsinnatus⟩ et son
            Brevet par ordre du Grand General Waginton pour Recompences davoir Bien servie le
              Continant.
          Le Citoyen Gautier ayant été incendier deux fois pas peu Rien sauver que sa femme qui á
            Recue quatres Coups de sabre qui est estropier et prete daccouchée; nous sommes á
            Baltimore Grand General dans une detresse des plus Grande notre seule Resources est en
            vous nous vous prions de nous envoyer quelque choses pour les Besoin les plus urgent si
            vous navés egard a notre situation nous allon perir de Chagrin et de miseres, si javais
            eu les moyen de passer à votre hautel vous faire le tablau de vive voix de Ce qui mest
            arivée depuis trois ans vous verrier que Cela est digne de compasion.
          si je peu etre utile Grand General pour les etats unie je vous prie de menployer je
            suis pret á sacrifier mes jours pour votre services, en Cas que le continant serait
            ataqué j’ai des Connaisence pour etablir des forts ou Baterie.
          mon epouses et moi nous elevons nos ⟨y⟩eux au Ciel pour la Conservation de vos
            jours.
          
            Salut Gautier de la pecoutiere
          
        